DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on 5/21/2021 is acknowledged.  The traversal is on the ground(s) that the claims were found to satisfy Unity of Invention, as suggested by the International Search Report and Written Opinion, for the underlying PCT application, and furthermore because there is no burden to consider the inventions of Groups I and II as claim 23 is asserted to be dependent on claim 1. This is not found persuasive because in the prior Office Action, the Examiner relied upon a reference (Owens et al.) that was not considered by the International Searching Authority. Applicant has not disputed that the Owens et al. reference discloses every aspect of the technical feature common to the inventions of Groups I and II. There is a burden to consider both inventions because each invention would require different search queries and different database searches. Furthermore, claim 23 can be construed as an independent claim, drafted in a short-hand format (see Ex parte Porter cited in MPEP 2173.05(f)). 
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/2021.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connectors (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9: because the limitation of “a ratio of said relief height to thickness of the substrates, from which the relief height extends, that is greater than 0.01 and less than 0.1” is being presented in the alternative, “said relief height” in line 5 should be changed to “a relief height”.  
Claim 9: the claim lacks punctuation at the conclusion of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9, 10, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "rapid" in claim 8 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites the limitation "the substrates" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said recess height" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said apparatus" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the clamps" in lines 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 provides antecedent basis for a single clamp.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, 15, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munson et al. (US Patent 6,379,626).
Regarding claim 1, Munson et al. discloses a system (col. 2 lines 50-65) (Figs. 1-7, sheets 1-6 of 9), wherein the system reads on a microphysiological system as it is configured to support a reactor (e.g. a 96 well plate, see col. 2 line 50-col. 3 line 14) that is fully capable of containing a microphysiological model such as a cell culture or tissue construct, the system comprising:
a base (40) having a recess surface which is fully capable of being for receiving a cell culture support layer (as a user could place a cell culture support layer on top of, or used in place of, the reactor plate disclosed by Munson et al. to be received within the recess of base 40) (col. 2 line 50-col. 3 line 60) (Figs. 1-2);
a lid (60) (col. 2 lines 50-65) having a stepped surface which meets the limitation of being configured to exert a contact force to a top layer of a plurality of cell culture support layers during use (as the stepped surface extends downwardly, as shown in Figs. 5-7, and would be fully capable of exerting a contact force to a top layer of a plurality of cell culture support layers provided within the recess of the base 40 below the lid 60) (col. 3 line 60-col. 4 line 14) (Figs. 5-7); and
a clamp (comprising 80c, 88) operably connected to each of the base (40) and the lid (60) (col. 2 lines 50-65, col. 4 lines 15-40) (Fig. 1), the clamp having a slide member (84) (reads on the claimed clamp engagement mechanism to generate said contact force and fluidically seal the plurality of cell culture support layers, as it a structural equivalent for generating a clamping force fully capable of causing an undersurface of the lid to generate the aforementioned contact force and fluidically seal a plurality of cell culture support layers, see col. 2 lines 50-65, col. 4 lines 15-40, col. 5 lines 13-53). 
Regarding claim 3, Munson et al. discloses wherein the clamp comprises:
a top clamp component (88) connected to the lid (col. 4 lines 15-30),
a bottom clamp component (80c) connected to the base (col. 4 lines 15-62), and

Regarding claim 4, the slide member (84) (clamp engagement mechanism) disclosed by Munson et al. reads on a buckle, as it is a fastening for two ends that is attached to one and holds the other by a catch (col. 4 lines 15-62) (Figs. 1, 4).
Regarding claim 5, Munson et al. discloses a plurality of clamps distributed around a perimeter of the base and lid (col. 4 lines 15-62) (Figs. 1, 4), wherein the plurality of clamps would necessarily generate a uniform contact pressure exerted on the top layer as they clamps are provided at opposite ends of the system (see Figs. 1, 4). 
Regarding claim 15, Munson et al. discloses a plurality of legs extending from the base (40) (Fig. 1), the legs fully capable of supporting the base on a support surface. 
Regarding claim 18, the claims do not positively recite the plurality of cell culture support layers as a component of the system. The system disclosed by Munson et al. is fully capable of exerting a contact force to a top layer of a plurality of cell culture support layers comprising at least three cell cultivation layers and at least two membranes, wherein one membrane separates adjacent cell cultivation layers, wherein said cell culture layers and membranes have a total thickness that is less than or equal to 3 mm, as a user could place such layers on top of, or used in place of, the reactor plate disclosed by Munson et al. to be received within the recess of base 40, as discussed above. 
Regarding claim 19, the claims do not positively recite the plurality of cell culture support layers as a component of the system. The system disclosed by Munson et al. is fully capable of handling a plurality of cell culture layers comprising a lock-and-key alignment feature to align and fixably position each of the layers, as a user could place such layers on top of, or used in place of, the reactor plate disclosed by Munson et al. to be received within the recess of base 40, as discussed above. 

Regarding claim 22, Munson et al. discloses a system comprising a clamp configured to reversibly clamp the lid to the base (col. 4 lines 34-63, col. 5 lines 13-65), wherein the system is fully capable of support a plurality of cell culture support layers therein, as set forth above. The clamp is fully capable of operating in the manner claimed in claim 22, as a user could unclamp the base from the lid using the clamp and remove a cell culture support layer from the system for optical imaging of cells thereon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US Patent 6,379,626) in view of Stanchfield et al. (US Patent Application Publication 6,054,100).
Regarding claim 2, Munson et al. discloses wherein the system comprises a top surface (top surface of lid 60, opposite to underside 70) (col. 3 line 61-col. 4 line 14) (Figs. 1, 5-7), a bottom surface (22) (col. 3 lines 15-23) (Fig. 1), and a plurality of side surfaces extending between the top and bottom 
Munson et al. is silent as to connectors positioned on a single surface to connect with fluid conduits, pumps, actuators, sensors, or any combination thereof.
Stanchfield et al. discloses an apparatus comprising a top surface (54), a bottom surface (64) and a plurality of side surfaces extending therebetween such that in operation a multiwell plate is clamped between the top and bottom surfaces (col. 6 line 61-col. 7 line 15, col. 10 lines 6-65) (Figs. 1-2, sheets 1-2 of 14). Stanchfield et al. discloses a plurality of holes (70) positioned on a single surface to connect with fluid conduits thereby allowing the wells to be accessed while the plate is clamped within the apparatus (col. 11 lines 20-40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Munson et al. to comprise holes on the top surface thereof to connect with fluid conduits (thereby reading on the claimed connectors), as Stanchfield et al. discloses that it was known in the art to provide the top surface of a structure for clamping a multiwell plate with such a feature to allow the wells to be accessed, and the skilled artisan would have been motivated to allow the wells to be accessed for the purpose of sampling during a laboratory process. 
Regarding claim 21, Munson et al. discloses wherein the system comprises a top surface (top surface of lid 60, opposite to underside 70) (col. 3 line 61-col. 4 line 14) (Figs. 1, 5-7), a bottom surface (22) (col. 3 lines 15-23) (Fig. 1), and a plurality of side surfaces extending between the top and bottom surfaces to form an enclosure volume (col. 2 line 50-col. 4 line 14) (Figs. 1-7). In operation, a multiwell reactor plate (10) is positioned between the top surface and the bottom surface (col. 5 lines 13-65) (Figs. 1-7). 

Stanchfield et al. discloses an apparatus comprising a top surface (54), a bottom surface (64) and a plurality of side surfaces extending therebetween such that in operation a multiwell plate is clamped between the top and bottom surfaces (col. 6 line 61-col. 7 line 15, col. 10 lines 6-65) (Figs. 1-2, sheets 1-2 of 14). Stanchfield et al. discloses a plurality of holes (70) positioned on a single surface to connect with fluid conduits thereby allowing the wells to be accessed while the plate is clamped within the apparatus (col. 11 lines 20-40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Munson et al. to comprise holes (access ports) on the top surface of the lid to connect with fluid conduits, as Stanchfield et al. discloses that it was known in the art to provide the top surface of a structure for clamping a multiwell plate with such a feature to allow the wells to be accessed, and the skilled artisan would have been motivated to allow the wells to be accessed for the purpose of sampling during a laboratory process. 


Claims 6-10, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US Patent 6,379,626).
Regarding claim 6, Munson et al. discloses wherein the base and the lid are multi-sided (each comprises four sides thereby yielding four base-lid pair sides, see col. 3 line 35-col. 4 line 14 and Fig. 1).
However, Munson et al. discloses that only two of the base-lid pair sides have a clamp connected thereto (col. 4 lines 15-63) (Fig. 1).

Regarding claim 7, Munson et al. discloses wherein each of the base and lid have sides with a side length (e.g. side 62 of the lid and side 42 of the base have a side length, see Fig. 1). The clamp (comprising 80c, 88) extends over at least a central portion of the side length (Fig. 1).
However, Munson et al. does not disclose wherein the clamp extends over at least a central 25% of the side length.
Nonetheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP §2144.04). The only different between the clamp disclosed by Munson et al. and the claimed clamp is a difference of relative dimensions, and the claimed clamp and the prior clamp both function in the same way (to clamp the lid to the base). Therefore, claim 7 does not introduce a patentable distinction over Munson et al. 
Regarding claim 8, Munson et al. discloses wherein:	the top clamp component (88) comprises a holder (the portion thereof attached to lid 60) that is attached to a side edge of the lid by means of screws (fasteners) (therefore the holder necessarily comprises a plurality of orifices in which screws are received to fasten the holder to the side edge) (col. 4 lines 15-27) (Fig. 1);

wherein the buckle is configured to reversibly engage with the holder (col. 4 lines 34-63).
Munson et al. is silent as to the bottom clamp component comprising a plurality of orifices each configured to receive a fastener to connect the bottom clamp to the side edge of the base. 
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to equip the bottom clamp with a plurality of orifices each configured to receive a fastener to connect the bottom clamp to the edge of the base, as Munson et al. discloses using such a configuration to attach the top clamp component to a side edge, as discussed above. 
As to the limitation of the buckle providing for a rapid disassembly to minimize an adverse biological effect on cultured biological cells, Munson et al. discloses that the clamp provides a “simple, easy to use” mechanism for clamping the lid to the base and does not make mention of any specialized tool or knowledge needed to assemble/disassemble the system via the clamp (col. 5 lines 13-65). Therefore, it is understood that the clamp disclosed by Munson et al. necessarily provides a rapid disassembly to minimize an adverse biological effect on cultured cells, as the clamp can be disengaged for “simple” disassembly thereby minimizing an adverse effect on cells. 
Regarding claim 9, Munson et al. discloses wherein the lid stepped surface comprises a relief feature (78) (col. 3 line 61-col. 4 line 14) (Figs. 5-7). In operation, when the lid is clamped to the base via the clamp, the relief feature presses down on a reactor plate (e.g. a 96 Well FlexChem Synthesis Reactor) housed within the base so as to seal the plate (col. 2 line 50-col. 3 line 14, col. 5 lines 13-65) (Figs. 1-7). 

It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). As discussed above, Munson et al. discloses wherein the system is configured to house a known 96 well plate therein such that the relief feature presses down on a surface of the plate, and the general dimensions of such 96 well plates are notoriously well known in the art. Furthermore, the skilled artisan would understand that increasing the height of the relief feature would increase the extent to which the lid applies a sealing force to the 96 well plate. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation a workable range for the height of the relief feature, in order to arrive at a system capable of applying a desired seal to the plate. 
Regarding claim 10, Munson et al. discloses wherein the base recess surface comprises a depth, which reads on a step recess depth as it is a depth into which a stepped surface of the lid extends during operation (col. 3 line 61-col. 4 line 14) (Figs. 1-7). In operation, when the lid is clamped to the base via the clamp, the stepped surface of the lid presses down on a reactor plate (e.g. a 96 Well FlexChem Synthesis Reactor) housed within the base so as to seal the plate (col. 2 line 50-col. 3 line 14, col. 5 lines 13-65) (Figs. 1-7). 
Munson et al. does not expressly teach a step recess depth that is greater than or equal to 0.05 mm and less than or equal to 0.3 mm and/or a ratio of said recess height to thickness of the substrate, from which the recess height extends, that is greater than 0.01 and less than 0.1.

Regarding claim 12, Munson et al. discloses a plurality of step surfaces (col. 3 line 61-col. 4 line 14) (Figs. 5-7). 
Regarding claim 13, Munson et al. is silent as to dimensions of a footprint area of the system.
Nonetheless, it has been held that changes in size/proportion are not sufficient to patentably distinguish over the prior art (MPEP §2144.04). The recitation of the footprint area of the system does not introduce a patentable distinction over Munson et al. 
Regarding claim 14, Munson et al. is silent as to a particular total assembled height.
Nonetheless, it has been held that changes in size/proportion are not sufficient to patentably distinguish over the prior art (MPEP §2144.04). The recitation of the total assembled height of the system does not introduce a patentable distinction over Munson et al. 
Regarding claim 16, Munson et al. discloses a four-sided lid and corresponding four-sided base (col. 3 line 35-col. 4 line 14) (Fig. 1).



Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to equip each base-lid pair side with a clamp, as such a modification represents mere duplication of the clamp already disclosed by Munson et al., and would yield the predictable result of improving clamping and sealing in an interior of the system. 
Regarding claim 17, Munson et al. discloses wherein the system is fully capable of receiving a plurality of cell culture support layers (as a user could place cell culture support layers on top of, or used in place of, the reactor plate disclosed by Munson et al. to be received within the recess of base 40), as set forth above. The reactor plate 10 and the recess in which it is received are both rectangular (see Figs. 1-2), and therefore the system is fully capable of receiving a plurality of rectangular cell culture support layers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US Patent 6,379,626) in view of Giles (US Patent Application Publication 2011/0174820).
Regarding claim 11, Munson et al. discloses the lid having a stepped surface, as set forth above. In operation, when the lid is clamped to the base via the clamp, the stepped surface presses down on a reactor plate housed within the base so as to seal the plate (col. 2 line 50-col. 3 line 14, col. 5 lines 13-65) (Figs. 1-7). 
Munson et al. is silent as to the lid stepped surface and said base recess surface being configured to provide a deflection angle of said lid, said base, or both, that is greater than 0.1 degrees 
Giles discloses a laboratory apparatus (10) (para. 35-36) (Fig. 1, sheet 1 of 8) comprising a base (12) and a lid (14) (para. 35). In operation, the lid is locked to the base to enclose contents within the base (para. 4-13, 35). Giles discloses wherein the lid is made of a plastic material such that it is rigid but able to flex to a limited extent without cracking or breaking (para. 42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Munson et al. such that the lid (including the stepped surface) is made of a plastic material that renders the lid rigid but with the ability to flex to a limited extent without cracking or breaking, thereby arriving at a lid stepped surface and base recess surface configured to provide a limited deflection angle of the lid, as Giles discloses that it was known in the art to form a lid in such a manner to allow limited flexing without cracking or breaking, and the skilled artisan would have been motivated to enable the lid to flex to a limited extend (to allow resiliency of the lid when the clamp is applied thereto) without cracking or breaking. Although the prior art combination does not explicitly teach a deflection angle of greater than 0.1 degrees and less than 10 degrees, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Giles discloses general conditions for the angle of deflection (the aforementioned “limited” flex) and the skilled artisan would understand that increasing the deflection angle, e.g. through careful selection of the plastic material, would increase the resiliency of the lid when the clamp is applied thereto. Therefore, it would have been obvious to one of ordinary skill in the art to discover through routine experimentation a workable range for the deflection angle of the lid.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Patent 9,844,780) is directed to a laboratory system comprising a clamp comprising a buckle.
Knight (US Patent Application Publication 2018/0209731) is directed to a laboratory apparatus comprising a clamp for clamping a lid to a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799